Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 1 of 18

EXHIBIT A
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 2 of 18

6/12/2019 9:20 AM

Marilyn Burgess - District Clerk Harris County
Envelope No. 34301468

By: Nelson Cuero

Filed: 6/12/2019 9:20 AM

 

CAUSE NO.
GREGORY B. LEE CHEE AND TANYA — § IN THE JUDICIAL COURT OF
LEE CHEE, §
§
Plaintiff, §
§
V. § HARRIS COUNTY, TEXAS
§
AMICA MUTUAL INSURANCE §
COMPANY AND BRIAN WAYNE §
BETTIN, §
§ DISTRICT COURT
Defendants.

 

PLAINTIFFS’ ORIGINAL PETITION, JURY DEMAND,
AND REQUEST FOR DISCLOSURE

 

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Gregory B. Lee Chee and Tanya Lee Chee, (“Plaintiffs”), and file
Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure, complaining of Amica
Mutual Insurance Company (“Amica”) and Brian Wayne Bettin (“Bettin”) (or collectively

“Defendants”) and for cause of action, Plaintiff respectfully shows the following:

DISCOVERY CONTROL PLAN
I. Plaintiffs intend to conduct discovery under Level 3, Texas Rules of Civil Procedure 190.4.
PARTIES
2. Plaintiffs, Gregory B. Lee Chee and Tanya Lee Chee, reside in Harris County, Texas.
3. Defendant, Amica Mutual Insurance Company, is a Rhode Island insurance company

engaged in the business of insurance in the State of Texas. Plaintiffs request service of
citation upon Amica Mutual Insurance Company through its registered agent for service:
c/o Robert R. Foss, Jr., 2150 Town Square Place, Suite 600, Sugar Land Texas 77479-

1465. Plaintiffs requests service at this time.
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 3 of 18

4. Defendant Brian Wayne Bettin is an individual resident of Katy, Texas. Bettin may be
served with citation at the address listed with the Texas Department of Insurance: 2010
Commercial Center Boulevard, Suite 103 227, Katy Texas 77494. Plaintiffs request
service at this time.

JURISDICTION

5. The Court has jurisdiction over Amica because this Defendant engages in the business of
insurance in the State of Texas, and the causes of action arise out of Amica’s business
activities in the state, including those in Harris County, Texas, with reference to this
specific case.

6. The Court has jurisdiction over Brian Wayne Bettin because this Defendant engages in the
business of adjusting insurance claims in the State of Texas, and the causes of action arise
out of this Defendant’s business activities in the State of Texas, including those in Harris
County, Texas, with reference to this specific case.

VENUE

7. Venue is proper in Harris County, Texas because the insured property is located in Harris
County, Texas, and all or a substantia! part of the events giving rise to this lawsuit occurred
in Harris County, Texas. TEX. CIV. PRAC. & REM. CODE § 15,032.

FACTS

8. Plaintiffs assert claims for breach of contract, common law bad faith, violations of sections
54] and 542 of the Texas Insurance Code, and violations of the Texas DTPA.

9. Plaintiffs own an Amica homeowner’s insurance policy, number 68034227WB (“the

Policy”). At all relevant times, Plaintiffs owned the insured premiscs located at 20118

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 2
10.

Li.

13,

14,

45.

16.

Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 4 of 18

Kindle Oaks Drive Katy, Texas 77450 (“the Property”).

Amica or its agent sold the Policy, insuring the Property, to Plaintiffs. Amica or its agent
represented to Plaintiffs that the Policy included wind and hailstorm coverage for damage
to Plaintiffs’ Property, Amica has refused the full extent of that coverage currently owed
to Plaintiffs.

On or about January 11, 2018, the Property sustained extensive damage resulting from a
severe storm that passed through the Katy/ Harris County, Texas area.

In the aftermath of the wind and hailstorm, Plaintiffs submitted a claim to Amica against
the Policy for damage to the Property. Amica assigned claim number 60003258306 to
Plaintiffs’ claim.

Plaintiffs asked Amica to cover the cost of damage to the Property pursuant to the Policy.
Amica hired or assigned its agent, Bettin to inspect and adjust the claim. Bettin conducted
an inspection on or about August 3, 2018. Bettin’s findings were that the claim was not
covered due to wear and tear, but he did allow for interior damage. Plaintiffs were left
without adequate funds to make repairs on the entirety of their claim.

Amica and Bettin, conducted a substandard and improper inspection of the Property, which
grossly undervalued the cost of repairs in its estimate and yielded an unrealistic amount to
underpay coverage.

Amica and Bettin have ultimately refused full coverage which includes, but is not limited
to, replacement of the roof and additional interior damage. The third-party inspector hired
to review the damage to the Property found damage to the S tile roofing squares, window

screens, fence, gutters, and downspouts,

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 3
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 5 of 18

17. The damage to Plaintiffs’ Property is currently estimated at $79,357.06.

18. Bettin had a vested interest in undervaluing the claims assigned to him by Amica in order
to maintain his employment. The disparity in the number of damaged items in his report
compared to that of the third-party inspector’s as well as the difference in valuation is
evidence of on the part of Bettin.

19. Furthermore, Bettin was aware of Plaintiffs $6,820.00 policy deductible prior to inspecting
the Property, Bettin had advanced knowledge of the damages he needed to document in
order to be able to deny the claim.

20. __Bettin misrepresented the actual amount of damage Plaintiffs’ Property sustained in
addition to how much it would cost to repair the damage. Bettin made these
misrepresentations as a licensed Texas adjuster with the hope that Plaintiff would rely on
his expertise and accept the bad faith estimate as a true representation of the damages.

21. After reviewing Plaintiffs’ Policy, Bettin misrepresented that the damage was caused by
non-covered perils. Bettin used his expertise to fabricate plausible explanations for why
visible damage to Plaintiff's Property would not be covered under the policy.

22. As stated above, Amica and Bettin improperly and unreasonably adjusted Plaintiffs’ claim.
Without limitation, Amica and Bettin misrepresented the cause of, scope of, and cost to
repair damages to Plaintiff's Property, as well as the amount of insurance coverage for
Plaintiffs’ claim or loss under the Policy.

23. Amica and Bettin made these and other false representations to Plaintiffs, either knowingly
or recklessly, as a positive assertion, without knowledge of the truth. Amica and Bettin

made these false representations with the intent that Plaintiffs act in accordance with the

Plaintifjs’ Original Petition, Jury Demand, and Request for Disclosure Page 4
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 6 of 18

misrepresentations regarding the grossly deficient damage and repair estimates prepared
by Bettin.

24, Plaintiffs relied on Amica and Bettin’s misrepresentations, including but not limited to
those regarding coverage, the cause of, scope of, and cost to repair the damage to Plaintiff's
Property. Plaintiffs’ damages are the result of Plaintiffs reliance on these
misrepresentations.

25. Upon receipt of the inspection and estimate reports from Bettin, Amica failed to assess the
claim thoroughly. Based upon Bettin’s grossly unreasonable, intentional, and reckless
failure to investigate the claim properly prior to underpaying coverage, Amica failed to
provide coverage due under the Policy, and Plaintiff suffered damages.

26. | Because Amica and Bettin failed to provide coverage for Plaintiffs insurance claim,
Plaintiffs have been unable to complete any substantive repairs to the Property. This has
caused additional damage to Plaintiff's Property.

27. Furthermore, Amica and Bettin failed to perform their contractual duties to Plaintiffs under
the terms of the Policy. Specifically, Bettin performed an unreasonable and substandard
inspection that allowed Amica to refuse to pay full proceeds due under the Policy, although
due demand was made for an amount sufficient to cover the damaged Property, and all
conditions precedent to recover upon the Policy were carried out by Plaintiffs.

28. Amica and Bettin’s misrepresentations, unreasonable delays, and continued denials
constitute a breach of the statutory obligations under Chapters 541 and 542 of the Texas
Insurance Code. Thus, the breach of the statutory duties constitutes the foundation of a

breach of the insurance contract between Defendant and Plaintiffs.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page §
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 7 of 18

29, Amica and Bettin’s conduct constitute a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (1). Amica and Bettin have failed to
settle Plaintiffs claim in a fair manner, although they were aware of their liability to
Plaintiffs under the Policy. Specifically, Amica and Bettin have failed to, in an honest and
fair manner, balance their own intcrests in maximizing gains and limiting disbursements,
with the interests of Plaintiffs by failing to timely pay Plaintiffs’ coverage due under the
Policy.

30. Amica and Bettin’s conduct constitute a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (2) (A). Amica and Bettin failed to
provide Plaintiffs a reasonable explanation for underpayment of the claim.

31. Additionally, after Amica received statutory demand on or about April 1, 2019, Amica has
not communicated that any future settlements or payments would be forthcoming to pay
for the entire loss covered under the Policy, nor did it provide any explanation for failing
to settle Plaintiffs’ claim properly.

32. | Amica and Bettin’s conduct constitute a violation of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a) (4). Bettin performed a biased and
intentionally substandard inspection designed to allow Amica to refuse to provide full
coverage to Plaintiff under the Policy.

33. Specifically, Amica and Bettin’s performed an outcome-oriented investigation of
Plaintiff's claims, which resulted in a biased, unfair, and inequitable evaluation of
Plaintiff’s losses on the Property.

34. Amica’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 6
35.

36.

37.

38.

Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 8 of 18

Claims, TEX. INS. CODE §542.055. Due to Bettin’s subpar inspection, Amica failed to
reasonably accept or deny Plaintiffs full and entire claim within the statutorily mandated
time after receiving all necessary information.

Amica’s conduct constitutes a violation of the Texas Insurance Code, Prompt Payment of
Claims. TEX. INS. CODE §542.056. Due to Bettin’s intentional undervaluation of
Plaintiffs’ claims, Amica failed to meet its obligations under the Texas Insurance Code
regarding timely payment of the claim. Specifically, Bettin’s understatement of the
damage to the Property caused Amica to delay full payment of Plaintiffs claim longer than
allowed, and Plaintiffs have not received rightful payment for Plaintiffs claim.

Amica and Bettin’s wrongful acts and omissions have forced Plaintiffs to retain the
professional services of the attorneys and law firm representing them with respect to these

causes of action.

CAUSES OF ACTION AGAINST DEFENDANT AMICA MUTUAL INSURANCE
COMPANY

All paragraphs from the fact section of this petition are hereby incorporated into this
section.

BREACH OF CONTRACT
Amica is liable to Plaintiffs for intentional violations of the Texas Insurance Code, and
intentional breach of the common-law duty of good faith and fair dealing. It follows, then,
that the breach of the statutory duties constitutes the foundation of an intentional breach of

the insurance contract between Amica and Plaintiff.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page7
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 9 of 18

39. Amica’s failure and/or refusal to pay adequate coverage as obligated under the terms of the
Policy, and under the laws of the State of Texas, constitutes a breach of the insurance
contract with Plaintiff.

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

40. Amica’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair
Settlement Practices. TEX. INS. CODE §541.060(a). All violations under this article are
actionable by TEX. INS. CODE §541.151.

41. Amica’s unfair settlement practice of misrepresenting to Plaintiff material facts relating to
coverage constitutes an unfair method of competition and a deceptive act or practice in the
business of insurance. TEX. INS. CODE §541.060(a)(1).

42. Amica’s unfair settlement practice of failing to attempt in good faith to make a prompt,
fair, and equitable settlement of the claim, even though liability under the Policy was
reasonably clear, constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

43.  Amica’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable
explanation of the basis in the Policy, in relation to the facts or applicable Jaw, for partial
denial of the claim, constitutes an unfair method of competition and a deceptive act or
practice in the business of insurance. TEX. INS. CODE §$541.060(a)(3).

44. Amica’s unfair settlement practice of failing within a reasonable time to affirm or deny
coverage of the claim to Plaintiffs’ constitutes an unfair method of competition and a

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 8
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 10 of 18

45.

46.

47.

48,

49,

50.

Amica’s unfair settlement practice of refusing to pay Plaintiffs’ claim without conducting
a reasonable investigation constitutes an unfair method of competition and a deceptive act
or practice in the business of insurance. TEX. INS. CODE §541.060(a)(7).

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE;
THE PROMPT PAYMENT OF CLAIMS

Amica’s conduct constitutes multiple violations of the Texas Insurance Code, Prompt
Payment of Claims. All violations made under this article are actionable by TEX. INS.
CODE §542.060.
Amica’s failure to notify Plaintiffs in writing of its acceptance or rejection of the full claim
within the applicable time constraints constitutes a non-prompt payment in violation of
TEX. INS. CODE §542.056.
Amica’s delay in paying Plaintiffs’ claim following receipt of all items, statements, and
forms reasonably requested and required, for longer than the amount of time provided,
constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
Amica’s conduct constitutes a breach of the common-law duty of good faith and fair
dealing owed to an insured in insurance contracts.
Amica’s failure to adequately and reasonably investigate and evaluate Plaintiffs’ claim,
although, at that time, Amica knew or should have known by the exercise of reasonable
diligence that liability was reasonably clear, constitutes a breach of the duty of good faith

and fair dealing.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 9
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 11 of 18

DTPA VIOLATIONS
51. Amica’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices

Act (“DTPA”), TEX. BUS, & COM. CODE 17.41-63. Plaintiffs are consumers of goods

and services provided by Amica pursuant to the DTPA. Plaintiffs have met all conditions

precedent to bringing this cause of action against Amica. Specifically, Amica’s violations
of the DTPA include, without limitation, the following matters:

A. By its acts, omissions, failures, and conduct, Amica has violated sections
17.46(b)(2), (5), (7), (9), (12), (20) and (24) of the DTPA. Amica’s violations
include without limitation, (1) unreasonable delays in the investigation, adjustment,
and resolution of Plaintiffs’ claim, (2) failure to give Plaintiffs the benefit of the
doubt, and (3) failure to pay for the proper repair of Plaintiffs’ property when
liability has become reasonably clear, which gives Plaintiffs the right to recover
under section 17.46(b)(2).

B. Amica represented to Plaintiffs that the Policy and Amica’s adjusting and
investigative services had characteristics or benefits that they did not possess,
which gives Plaintiffs the right to recover under section 17.46(b)(5) of the DTPA.

C. Amica also represented to Plaintiffs that the Policy and Amica’s adjusting services
were of a particular standard, quality, or grade when they were of another, in
violation of section 17.46(b)(7) of the DTPA.

D. Furthermore, Arnica advertised the Policy and adjusting services with the intent not

to sell them as advertised, in violation of section 17.46(b)(9) of the DTPA.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 10
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 12 of 18

E. Amica breached an express warranty that the damages caused by wind and hail
would be covered under the Policy. This breach entitles Plaintiff to recover under
sections 17.46(b)(12) and (20) and 17.50(a)(2) of the DTPA.

F. Amica’s actions are unconscionable in that Amica took advantage of Plaintiffs lack
of knowledge, ability, and experience to a grossly unfair degree. Amica’s
unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a)(3)
of the DTPA; and

G. Amica’s conduct, acts, omissions, and failures, as described in this petition, are
unfair practices in the business of insurance in violation of section 17.50(a)(4) of
the DTPA.

52. Hach of the above-described acts, omissions, and failures of Amica is a producing cause of
Plaintiffs’ damages. All of the above-described acts, omissions, and failures were
committed “knowingly” and “intentionally,” as defined by the Texas Deceptive Trade
Practices Act.

CAUSES OF ACTION AGAINST DEFENDANT BRIAN WAYNE BETTIN

NONCOMPLIANCE WITH THE TEXAS INSURANCE CODE:
UNFAIR SETTLEMENT PRACTICES

53. All allegations above are incorporated herein.

54. Bettin’s conduct constitutes multiple violations of the Texas Insurance Code, Unfair Claim
Settlement Practices Act. TEX. INS. CODE §541.060(a).

55. Bettin is individually liable for his unfair and deceptive acts, irrespective of the fact that he
was acting on behalf of Amica, because Bettin is a “person,” as defined by TEX. INS.

CODE §541,002(2).

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page li
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 13 of 18

57,

58.

59.

60.

61.

56.

Bettin knowingly underestimated the amount of damage to the Property. As such, Amica
failed to adopt and implement reasonable standards for the investigation of the claim
arising under the Policy. TEX. INS. CODE §542.003(3).
Furthermore, Bettin did not attempt in good faith to affect a fair, prompt, and equitable
settlement of the claim. TEX. INS. CODE §542.003(4).
Bettin’s unfair settlement practice of failing to provide Plaintiffs a prompt and reasonable
explanation of the basis in the Policy, in relation to the facts or applicable law, for partial
denial of the claim, also constitutes an unfair method of competition and an unfair and
deceptive act or practice. TEX. INS. CODE §541.060(a)(3).
Bettin’s unfair settlement practice of failing to attempt in good faith to make a prompt, fair,
and equitable settlement of the claim, even though liability under the Policy was reasonably
clear, constitutes an unfair method of competition and a deceptive act or practice in the
business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

DTPA VIOLATIONS
All allegations above are incorporated herein.
Bettin’s conduct constitutes multiple violations of the Texas Deceptive Trade Practices Act
(“DTPA”), TEX. BUS. & COM. CODE 17.41-63. Plaintiffs are a consumer of goods and
services provided by Bettin pursuant to the DTPA. Plaintiffs have met all conditions
precedent to bringing this cause of action against Bettin. Specifically, Bettin’s violations
of the DTPA include the following matters:
A, By this Defendant’s acts, omissions, failures, and conduct, Bettin has violated

sections 17.46(b)(2), (5), and (7) of the DTPA. Bettin’s violations include, (1)

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page \2
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 14 of 18

C,

failure to give Plaintiffs the benefit of the doubt, and (2) failure to write up an
estimate reflecting the proper repair of Plaintiffs Property when liability has
become reasonably clear, which gives Plaintiffs the right to recover under section
17.46(b)(2).

Bettin represented to Plaintiffs that the Policy and his adjusting and investigative
services had characteristics or benefits they did not possess, which gives Plaintiffs
the right to recover under section 17.46(b)(5) of the DTPA.

represented to Plaintiffs that the Policy and his adjusting services were of a
particular standard, quality, or grade when they were of another, in violation of
section 17.46(b)(7) of the DTPA,

Bettin’s actions are unconscionable in that Bettin took advantage of Plaintiffs’ lack
of knowledge, ability, and experience to a grossly unfair degree. Bettin’s
unconscionable conduct gives Plaintiffs a right to relief under section 17.50(a)(3)
of the DTPA; and

Bettin’s conduct, acts, omissions, and failures, as described in this petition, are
unfair practices in the business of insurance in violation of section 17.50(a)(4) of

the DTPA,

62, Each of Bettin’s above-described acts, omissions, and failures is a producing cause of

Plaintiffs’ damages. All acts, omissions, and failures were committed “knowingly” and

“intentionally” by Bettin, as defined by the Texas Deceptive Trade Practices Act. TEX.

BUS. & COM. CODE 17.45.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 13
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 15 of 18

63,

64.

65.

66.

67.

68.

KNOWLEDGE
Defendants made each of the acts described above, together and singularly, “knowingly,”
as defined in the Texas Insurance Code, and each was a producing cause of Plaintiffs’
damages described herein,
WAIVER AND ESTOPPEL
Defendants waived and are estopped from asserting any coverage defenses, conditions,
exclusions, or exceptions to coverage not contained in any reservation of rights letter to
Plaintiffs.
DAMAGES
The damages caused to the Property have not been properly addressed or repaired since the
claim was made, causing further damage to the Property, and undue hardship and burden
to Plaintiffs. These damages are a direct result of Defendants’ mishandling of Plaintiffs’
claims in violation of the laws set forth above.
Plaintiffs currently estimate that actual damages to the Property under the Policy are
$79,357.06.
Plaintiffs would show that all of the aforementioned acts, taken together or singularly,
constitute the producing causes of the damages sustained. The above described acts,
omissions, failures, and conduct of Defendants have caused Plaintiffs’ damages, which
include, without limitation, the cost to properly repair Plaintiffs Property and any
investigative and engineering fees incurred.
For breach of contract, Plaintiffs are entitled to regain the benefit of his bargain, which is

the amount of his claims, conscquential damages, together with attorney’s fees.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 14
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 16 of 18

69. | Fornoncompliance with the DTPA and Texas Insurance Code, Unfair Settlement Practices,
Plaintiffs are entitled to actual damages, which include the loss of benefits owed pursuant
to the Policy, mental anguish, court costs, and attorney’s fees. For knowing and intentional
conduct of the acts described above, Plaintiff asks for three (3) times his actual damages.
TEX. INS. CODE §541.152 and TEX. BUS. & COM. CODE 17.50(b) (1).

70. For noncompliance with Texas Insurance Code, Prompt Payment of Claims, Plaintiffs are
entitled to the amount of his claims, plus an eighteen percent (10%) per annum penalty on
those claims, as damages, as well as pre-judgment interest and reasonable attorney’s fees.
TEX. INS. CODE §542.060.

71. For breach of the common law duty of good faith and fair dealing, Plaintiffs are entitled to
compensatory damages, including all forms of loss resulting from Defendants’ breach of
duty, such as additional costs, economic hardship, losses due to the nonpayment of the
amounts owed, exemplary damages, and damages for emotional distress.

72. Defendants’ breach of the common law duty of good faith and fair dealing was committed
intentionally, with a conscious indifference to Plaintiffs’ rights and welfare, and with
“malice,” as that term is defined in Chapter 41 of the Texas Civil Practices and Remedies
Code. These violations are the type of conduct which the State of Texas protects its citizens
against by the imposition of exemplary damages. Therefore, Plaintiffs seek the recovery
of exemplary damages in an amount determined by the finder of fact sufficient to punish
Defendants for their wrongful conduct, and to set an example to deter Defendants and

others from committing similar acts in the future.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page |5
d Ss ’ q if
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 17 of 18

73. For the prosecution and collection of this claim, Plaintiffs have been compelled to engage
the services of the attorneys subscribed to this pleading. Therefore, under Chapter 38 of
the Texas Civil Practices and Remedies Code, sections 54] and 542 of the Texas Insurance
Code, and section 17.50 of the DTPA, Plaintiffs are entitled to recover a sum for the
reasonable and necessary services of Plaintiffs’ attorneys in the preparation and trial of this
action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.

74. As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states
that the damages sought are in an amount within the jurisdictional limits of this Court. As
required by Rule 47(c)(4) of the Texas Rules of Civil Procedure, Plaintiffs’ counsel states
that Plaintiffs seck only monetary relief of no less than $200,000.00, including damages of
any kind, penalties, costs, expenses, pre-judgment interest, and attorney fees. A jury will
ultimately determine the monetary relief actually awarded, however. Plaintiffs also seek
pre-judgment and post-judgment interest at the highest Icgal rate.

REQUESTS FOR DISCLOSURE

75, Under Texas Rules of Civil Procedure 190 and 194, Plaintiffs request that Defendants
disclose, within fifty (50) days from the date this request is served, the information or material
described in Rules 190.2(b)(6) and 194.2.

JURY DEMAND

76. Plaintiffs hereby requests a jury trial for all causes of action alleged herein, tried before a

jury consisting of citizens residing in Harris County, Texas. Plaintiffs hereby tender the

appropriate jury fee.

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure Page 16
Case 4:19-cv-02575 Document 1-2 Filed on 07/17/19 in TXSD Page 18 of 18

PRAYER

Plaintiff, Gregory B. Lee Chee and Tanya Lee Chee pray that Defendants, Amica Mutual

Insurance Company and Brian Wayne Bettin, be cited and served to appear, and that upon trial

hereof, Plaintiffs, Gregory B. Lee Chee and Tanya Lee Chee, has and recovers from Defendants,

Amica Mutual Insurance Company and Brian Wayne Bettin, such sums as would reasonably and

justly compensate Plaintiff in accordance with the rules

of law and procedure, as to actual,

consequential, and treble damages under the Texas Insurance Code and Texas Deceptive Trade

Practices Act, and all punitive, additional, and exemplary damages, as may be found. In addition,

Plaintiffs request the award of attorney’s fees for the trial and any appeal of this case, for all costs

of Court expended on Plaintiffs’ behalf, for pre-judgment and post-judgment interest as allowed

by law; and for any other and further relief, at law or in equity, to which Plaintiffs may show

Plaintiffs are justly entitled.

Respectfully submitted,

CHAD T. WILSON LAW FirkM PLLC

Plaintiffs’ Original Petition, Jury Demand, and Request for Disclosure

By: /s/ Chad T. Wilson

Chad T. Wilson

Bar No. 24079587

Patrick C. McGinnis

Bar No. 13631900

455 E Medical Center Blvd, Ste 555
Webster, Texas 77598
Telephone: (832) 415-1432
Facsimile: (281) 940-2137
eService to:
eservice@cwilsonlaw.com
cwilson@cwilsonlaw.com
pmeginnis@cwilsonlaw.com

ATTORNEYS FOR PLAINTIFF

Page \7
